On Application for Reinstatement.
This cause came on for further consideration upon the filing of an application for reinstatement by respondent Joseph Bancsi, Attorney Registration No. 0025450, last known address in Rocky River, Ohio.
The court coming now to consider its order of September 24, 1998, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of one year with six months stayed, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by this court that Joseph Bancsi be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier cases, see Disciplinary Counsel v. Bancsi (1997), 79 Ohio St.3d 392, 683 N.E.2d 1072, and Cleveland Bar Assn. v. Bancsi (1995), 72 Ohio St.3d 525, 651 N.E.2d 949.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.